TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00713-CV




Barry C. Dockery, Appellant


v.


State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. FM204655, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING





M E M O R A N D U M   O P I N I O N



	Because the clerk's record does not contain a final judgment from the trial court's
hearing on September 14, 2005, and the trial court's decision is not final and appealable, this Court
is without jurisdiction.  In the absence of a final judgment or otherwise appealable order, we may
not exercise appellate jurisdiction.  See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001).
	Accordingly, we dismiss this appeal for lack of jurisdiction.


  
  Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed for Want of Jurisdiction
Filed: May 19, 2006